21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 1 of
                                        38



                                  UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION

  IN RE:                                           §    CHAPTER 11
                                                   §
  DARYL GREG SMITH and,                            §    CASE NO. 21-60162-RBK-11
  CANADIAN RIVER RANCH, LLC                        §    CASE NO. 21-60163-RBK-11
                                                   §    Jointly Administered Under
                                                   §    Case No. 21-60162-rbk
           Debtors.                                §

                              NOTE TO THE AMENDED SCHEDULES AND
                               STATEMENTS OF FINANCIAL AFFAIRS

         These Amended Schedules and Statement of Financial Affairs in these cases for Daryl
  Greg Smith and Canadian River Ranch, LLC (collectively the “Debtors”) have been completed
  by Gregory S. Milligan, chapter 11 trustee (the “Trustee”) pursuant to the Order Approving
  Appointment of Gregory S. Milligan as Chapter 11 Trustee entered on June 29, 2021 in the above-
  referenced cases.

          During the period that he has served as Trustee, Mr. Milligan has conducted an
  investigation of the Debtors’ finances and operations. Based upon the information gathered
  through such investigation, Mr. Milligan has used his best efforts to complete these Amended
  Schedules and Statements of Financial Affairs. Mr. Milligan, however, does not have first-hand
  knowledge of the financial and operational histories of the Debtors that preceded his appointment
  as Trustee.

         The Debtors each filed their initial schedules and statement of financial affairs on April 24,
  2021 (the “Original Schedules”) and amended schedules and statement of financial affairs on
  June 4, 2021 (the “First Amended Schedules”). Each of the Original Schedules and First
  Amended Schedules were preceded by Global Notes and Statement of Limitations, Methodologies,
  and Disclaimers Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of
  Financial Affairs (the “Debtors’ Global Notes”). The Debtors’ Global Notes from the Original
  Schedules and First Amended Schedules are incorporated herein by reference, subject to the
  foregoing limitations.




  040122-15051/4837-0740-6327.2                                                                 Page 1
         21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 2 of
                                                 38
 Fill in this information to identify your case:

 Debtor 1                   Daryl Greg Smith
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $         25,523,982.65

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $             600,208.69

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $         26,124,191.34

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                        $         13,681,817.02

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                              $          1,067,039.98

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                                $             610,695.29


                                                                                                                                     Your total liabilities $               15,359,552.29


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                 $                1,486.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                3,896.31

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
       21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 3 of
                                               38
 Debtor 1      Daryl Greg Smith                                                           Case number (if known) 21-60162-rbk

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $       1,486.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $               0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $       1,067,039.98

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $               0.00

       9d. Student loans. (Copy line 6f.)                                                                 $               0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $               0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$               0.00


       9g. Total. Add lines 9a through 9f.                                                           $          1,067,039.98




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
         21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 4 of
                                                 38
 Fill in this information to identify your case:

 Debtor 1                   Daryl Greg Smith
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Hill County Tax Assessor                               Last 4 digits of account number                            $574.70              $574.70                 $0.00
              Priority Creditor's Name
              PO Box 412                                             When was the debt incurred?
              Hillsboro, TX 76645
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 20
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              26672                                           Best Case Bankruptcy
       21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 5 of
                                               38
 Debtor 1 Daryl Greg Smith                                                                                 Case number (if known)       21-60162-rbk

                                                                                                                         $1,065,337.3                     $1,065,337.
 2.2      Internal Revenue Service                                   Last 4 digits of account number                                2           $0.00             32
          Priority Creditor's Name
          PO Box 7346                                                When was the debt incurred?
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:
        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes

 2.3      Karen Annette Smith                                        Last 4 digits of account number                        Unknown         Unknown          Unknown
          Priority Creditor's Name
          700 Nettleton Dr.                                          When was the debt incurred?
          Southlake, TX 76092
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:
        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes                                                                             spousal support

 2.4      Office of the Attorney General                             Last 4 digits of account number                        Unknown         Unknown          Unknown
          Priority Creditor's Name
          Child Support Division                                     When was the debt incurred?
          PO Box 12017
          Austin, TX 78711
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:
        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes                                                                             child support




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 20
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 6 of
                                                38
 Debtor 1 Daryl Greg Smith                                                                                 Case number (if known)            21-60162-rbk

 2.5        Whitney ISD Tax Office                                   Last 4 digits of account number                         $1,127.96              $1,127.96                    $0.00
            Priority Creditor's Name
            305 S San Jacinto St, PO Box 592                         When was the debt incurred?
            Whitney, TX 76692
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Andrew F. Stasio                                           Last 4 digits of account number                                                                    $9,396.00
            Nonpriority Creditor's Name
            Stasio & Stasio, P.C.                                      When was the debt incurred?
            303 Main Street, Suite 302
            Fort Worth, TX 76102
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     legal fees




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 20
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
         21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 7 of
                                                 38
   Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

   4.2      Baccus Estates                                             Last 4 digits of account number                                                       Unknown
            Nonpriority Creditor's Name
ADDED       Und. 1/5 Interest                                          When was the debt incurred?
            Rt. 1 Box 709
            Vernon, OK 74845
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify

   4.3      Bank of America                                            Last 4 digits of account number       5499                                          $32,228.67
            Nonpriority Creditor's Name
            Attn: Bankruptcy Department                                When was the debt incurred?
            475 Cross Point Pkwy
            PO Box 9000
            Getzville, NY 14068-9000
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                            Judgment, Bank of America, N.A. v. Daryl
                                                                                            G. Smith, McLennan County, Texas, Cause
             Yes                                                       Other. Specify     No. 20180422CV2

   4.4      Catherine Aileen Smith                                     Last 4 digits of account number                                                     $25,000.00
            Nonpriority Creditor's Name
            5826 Cooksey Lane                                          When was the debt incurred?
            Waco, TX 76706
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify




  Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 20
  Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 8 of
                                                  38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

             Central TX Radiological Associates,
    4.5      PA                                                         Last 4 digits of account number                                                         $437.00
             Nonpriority Creditor's Name
             3206 4th Street                                            When was the debt incurred?
             Longview, TX 75605
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     medical bills


             Charles and Dona Morgan Living
    4.6      Trust                                                      Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        28 S. Fork Eagle Mountain Rd.                              When was the debt incurred?
             Columbus, MT 59019-7101
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.7      Cheryl Wise                                                Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name

ADDED        c/o Law Offices of David Wise                              When was the debt incurred?
             P.O. Box 1102
             Friendswood, TX 77549
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     Pending litigation




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 9 of
                                                 38
   Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

   4.8      City of Fort Worth                                         Last 4 digits of account number                                                         $195.00
            Nonpriority Creditor's Name
            10000 Throckmorton Street                                  When was the debt incurred?
            Fort Worth, TX 76102
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     parking fees


   4.9      David Wise                                                 Last 4 digits of account number                                                       Unknown
            Nonpriority Creditor's Name
ADDED       c/o Law Offices of David Wise                              When was the debt incurred?
            P.O. Box 1102
            Friendswood, TX 77549
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     Pending litigation


   4.1
   0        Discover Bank                                              Last 4 digits of account number       4492                                              $598.27
            Nonpriority Creditor's Name
            PO Box 385908                                              When was the debt incurred?
            Minneapolis, MN 55438-5908
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     credit card debt




  Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 20
  Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 10
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

    4.1
    1        Dolcefino Consulting                                       Last 4 digits of account number                                                     $18,886.23
             Nonpriority Creditor's Name
             3701 Kirby Dr., Ste. 560                                   When was the debt incurred?
             Houston, TX 77098
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     investigator costs


    4.1
    2        Dorothy O'Shea                                             Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        201 Amarillo Terrace #228                                  When was the debt incurred?
             Houston, TX 77077
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.1
    3        Emily Bear, et al.                                         Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        P.O. Box 907                                               When was the debt incurred?
             Coweta, OK 74429-0907
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 11
                                                of 38
   Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

   4.1
   4        Francis R. First, III, et al.                              Last 4 digits of account number                                                       Unknown
            Nonpriority Creditor's Name
ADDED       3208 N. State Hwy 97                                       When was the debt incurred?
            Sand Springs, OK 74063
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify

   4.1
   5        Freddie Smith                                              Last 4 digits of account number                                                       Unknown
            Nonpriority Creditor's Name
ADDED       c/o Charles Morgan                                         When was the debt incurred?
            28 S. Fork Eagle Mountain Rd.
            Columbus, MT 59019-7101
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify

   4.1
   6        George J. Khair, Jr., Trustee                              Last 4 digits of account number                                                       Unknown
            Nonpriority Creditor's Name

ADDED       1/3 Interest of Khair Family Trust                         When was the debt incurred?
            519 E Andover Dr.
            Burbank, CA 91504
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify




  Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 20
  Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 12
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

    4.1
    7        GLB Exploration Inc.                                       Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        c/o Robert D. Gray                                         When was the debt incurred?
             3500 S. Boulevard, #10B
             Edmond, OK 73013
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     Pending litigation


    4.1
    8        Griffith, Jay & Michel                                     Last 4 digits of account number                                                     $25,723.35
             Nonpriority Creditor's Name
             2200 Forest Park Blvd.                                     When was the debt incurred?
             Fort Worth, TX 76110-1732
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     legal fees


    4.1
    9        Handprint Valley Ranch, LLC                                Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
             2940 Via Esperanza                                         When was the debt incurred?
ADDED        Edmond, OK 73013
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     Pending litigation




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 13
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

    4.2
    0        Hanszen Laporte, LLP                                       Last 4 digits of account number                                                    $128,496.38
             Nonpriority Creditor's Name
             14201 Memorial Drive                                       When was the debt incurred?
             Houston, TX 77079
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     legal fees


    4.2
    1        James Bruce Siberts, Jr.                                   Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        212 W Clegern                                              When was the debt incurred?
             Henryetta, OK 74437
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.2
    2        Jessica L. Brown, PLLC                                     Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
             9450 SW Gemini Dr. #99088                                  When was the debt incurred?
             Beaverton, OR 97008-7105
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 14
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

    4.2      Joshua Rumsey and Jack N.
    3        Rumsey                                                     Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        1981 N. Lexington Dr.                                      When was the debt incurred?
             Chandler, AZ 85224
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     Pending litigation


    4.2
    4        Juanita Louise Daniels                                     Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name

ADDED        Steigleder Trust                                           When was the debt incurred?
             621 B Street NW
             Ardmore, OK 73401
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.2
    5        Kelcie A. Hibbs                                            Last 4 digits of account number                                                     $63,371.00
             Nonpriority Creditor's Name
             Loe, Warren, Hibbs & Lawrence, PC                          When was the debt incurred?
             4420 W. Vickery Blvd, Suite 200
             Fort Worth, TX 76107
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     legal fees




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 15
                                                of 38
   Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

   4.2
   6        Lana Marie Shaughnessy                                     Last 4 digits of account number                                                       Unknown
            Nonpriority Creditor's Name
ADDED       947 N. Jackson St                                          When was the debt incurred?
            Glendale, CA 91207
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify

   4.2      Law Offices of Elizabeth "Betsy"
   7        Parmer                                                     Last 4 digits of account number                                                    $178,454.97
            Nonpriority Creditor's Name
            309 W. 7th St., Ste. 900                                   When was the debt incurred?
            Fort Worth, TX 76102
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     legal fees


   4.2
   8        Lazy K. Cattle Company, LLC                                Last 4 digits of account number                                                       Unknown
            Nonpriority Creditor's Name
            Dylan Charles Edward                                       When was the debt incurred?
            Rosell Law Group LLP
            101 North Robinson Ave., Suite 700
            Oklahoma City, OK 73102
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     litigation




  Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 20
  Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 16
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

    4.2
    9        Madill Bank & Trust Co. 1/5 Interest                       Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name

ADDED        155 Dowsett Ave.                                           When was the debt incurred?
             Honolulu, HI 96817
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.3
    0        Mark Cochran                                               Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
             101 W. Randol Mill Road, Suite 110                         When was the debt incurred?
             Arlington, TX 76011
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.3
    1        Melinda Sandlin, 1/9 Interest                              Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        c/o Melinda Sandlin Gorin                                  When was the debt incurred?
             3243 Robinwood Ave
             Clovis, CA 93619
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 17
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

    4.3
    2        North Texas Tollway Authority                              Last 4 digits of account number                                                         $117.83
             Nonpriority Creditor's Name
             PO Box 660244                                              When was the debt incurred?
             Dallas, TX 75266-0244
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     tolls


    4.3
    3        Peov Linda Hem                                             Last 4 digits of account number                                                     $60,000.00
             Nonpriority Creditor's Name
             Law Office of Linda Hem, PLLC                              When was the debt incurred?
             10300 North Central Expressway
             Suite 235
             Dallas, TX 75231
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     legal fees


    4.3
    4        Preslie H. Brown, et al.                                   Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        c/o Newt Mitchell                                          When was the debt incurred?
             2201 West Main
             Norman, OK 73069
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 18
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

    4.3
    5        Providence Health Network                                  Last 4 digits of account number                                                       $4,334.06
             Nonpriority Creditor's Name
             Frost-Arnett Company                                       When was the debt incurred?
             PO Box 198988
             Nashville, TN 37219
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     medical bills


    4.3
    6        Robert Phillip Siberts                                     Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name

ADDED        and James Bruce Siberts, Jr.                               When was the debt incurred?
             212 W. Clegern
             Henryetta, OK 74437
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.3
    7        Rodney Ford                                                Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        145A HC 62                                                 When was the debt incurred?
             Eufaula, OK 74432
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     Pending litigation




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 15 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 19
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

    4.3
    8        Sky River Properties, LLC                                  Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name

ADDED        3000 Custer Rd #270-222                                    When was the debt incurred?
             Plano, TX 75075
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.3
    9        Stidham School                                             Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
             113074 E. 4110 Rd                                          When was the debt incurred?
ADDED        Eufaula, OK 74432
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify

    4.4
    0        T-Mobile                                                   Last 4 digits of account number                                                         $264.38
             Nonpriority Creditor's Name
             Credence Resource Management,                              When was the debt incurred?
             LLC
             17000 Dallas Parkway, Ste. 204
             Dallas, TX 75248
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
             debt                                                        Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                       Other. Specify     cell phone




   Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 16 of 20
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 20
                                              of 38
 Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

 4.4
 1        Terry Terry Law, PLLC                                      Last 4 digits of account number                                                     $10,000.00
          Nonpriority Creditor's Name
          300 Throckmorton, Suite 500                                When was the debt incurred?
          Fort Worth, TX 76102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees


 4.4
 2        Tina Horn                                                  Last 4 digits of account number                                                     $49,000.00
          Nonpriority Creditor's Name
          PO Box 154729                                              When was the debt incurred?
          Waco, TX 76715
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.4
 3        V. Wayne Ward, P.C.                                        Last 4 digits of account number                                                       $1,630.00
          Nonpriority Creditor's Name
          Trinity Plantation Building                                When was the debt incurred?
          1201 E. Belknap
          Fort Worth, TX 76102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     legal fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 17 of 20
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 21
                                                of 38
   Debtor 1 Daryl Greg Smith                                                                               Case number (if known)        21-60162-rbk

   4.4
   4         V.E. Hill                                                 Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
ADDED        c/o Southwest Management Inc.                             When was the debt incurred?
             10 Marin Street
             Honolulu, HI 96817
             Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                            Contingent
              Debtor 2 only                                            Unliquidated
              Debtor 1 and Debtor 2 only                               Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                   Student loans
             debt                                                       Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                           report as priority claims

              No                                                       Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                      Other. Specify

   4.4       White Bluff Property Owners'
   5         Association                                               Last 4 digits of account number                                                       $2,562.15
             Nonpriority Creditor's Name
             20022 Misty Valley Cir                                    When was the debt incurred?
             Whitney, TX 76692
             Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

              Debtor 1 only                                            Contingent
              Debtor 2 only                                            Unliquidated
              Debtor 1 and Debtor 2 only                               Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                   Student loans
             debt                                                       Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                           report as priority claims

              No                                                       Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                      Other. Specify     HOA fees


   4.4
   6         Wise Family Living Trust                                  Last 4 digits of account number                                                       Unknown
             Nonpriority Creditor's Name
             c/o Law Offices of David Wise                             When was the debt incurred?
ADDED        P.O. Box 1102
             Friendswood, TX 77549
             Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.
              Debtor 1 only                                            Contingent
              Debtor 2 only                                            Unliquidated
              Debtor 1 and Debtor 2 only                               Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                   Student loans
             debt                                                       Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                           report as priority claims

              No                                                       Debts to pension or profit-sharing plans, and other similar debts
              Yes                                                      Other. Specify     Pending litigation

   Part 3:      List Others to Be Notified About a Debt That You Already Listed
  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
     is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you



  Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 18 of 20
  Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 22
                                                    of 38
       Debtor 1 Daryl Greg Smith                                                                               Case number (if known)          21-60162-rbk
         have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
         notified for any debts in Parts 1 or 2, do not fill out or submit this page.
       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Eboney Cobb                                                   Line 2.5 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
       Perdue, Brandon, Fielder, Collins &                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
       Mott
       500 E. Border Street, Suite 640
       Arlington, TX 76010
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Freedman & Price, P.C.                                        Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
       1102 West Avenue, Ste. 200                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
       Austin, TX 78701
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
ADDEDHandprint Valley Ranch, LLC                                     Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
       c/o Sam T. Allen IV                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
       Loeffler, Allen & Ham
       221 E. Dewey Ave.
       Sapulpa, OK 74066
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
ADDEDJoshua Rumsey                                                   Line 4.23 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
       c/o Mark Grober                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
       830 N. Main Street
       Muskogee, OK 74401
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Lazy K Cattle Company, LLC                                    Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
       2956 Via Esperanza                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
       Edmond, OK 73013
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Paul B. Cason                                                 Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
       Goodwin/Lewis                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
       PO Box 312
       Oklahoma City, OK 73101
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Shawn R. Redman                                               Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
       Couch, Conville & Blitt LLC                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
       3501 N. Causeway Blvd., Ste. 800
       Metairie, LA 70002
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       T Mobile/T-Mobile USA Inc                                     Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
       American InfoSource as agent                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
       4515 N Santa Fe Ave
       Oklahoma City, OK 73118
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Tara LeDay                                                    Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
       McCreary, Veselka, Bragg & Allen,                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
       P.C.
       P. O. Box 1269
       Round Rock, TX 78680
                                                                     Last 4 digits of account number

       Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
ADDEDWise Family Living Trust                                        Line 4.46 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
       c/o Brandon Wilson                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
      Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 19 of 20
      Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 23
                                              of 38
 Debtor 1 Daryl Greg Smith                                                                              Case number (if known)    21-60162-rbk

 3847 South Blvd., Suite 100
 Edmond, OK 73013
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $             1,067,039.98
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $             1,067,039.98

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              610,695.29

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              610,695.29




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 20 of 20
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 24
                                                of 38
 Fill in this information to identify your case:

 Debtor 1                   Daryl Greg Smith
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                 Yes.

                       In which community state or territory did you live?           Texas           . Fill in the name and current address of that person.
                       Karen Annette Smith
                       700 Nettleton Dr
                       Southlake, TX 76092
                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         Canadian River Ranch Partnership                                                      Schedule D, line        2.1
                5826 Cooksey Ln                                                                       Schedule E/F, line
                Robinson, TX 76706
                                                                                                      Schedule G
                                                                                                     Farm Credit of Western Oklahoma



    3.2         Canadian River Ranch, LLC                                                             Schedule D, line        2.5
                5826 Cooksey Ln                                                                       Schedule E/F, line
                Robinson, TX 76706
                                                                                                      Schedule G
                                                                                                     Karen Annette Smith




Official Form 106H                                                               Schedule H: Your Codebtors                                       Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 25
                                                    of 38
    Debtor 1 Daryl Greg Smith                                                          Case number (if known)   21-60162-rbk


               Additional Page to List More Codebtors
                Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                            Check all schedules that apply:
        3.3     Canadian River Ranch, LLC                                                    Schedule D, line
ADDED           5826 Cooksey Ln                                                              Schedule E/F, line      4.19
                Robinson, TX 76706
                                                                                             Schedule G
                                                                                            Handprint Valley Ranch, LLC



        3.4     Canadian River Ranch, LLC                                                    Schedule D, line
ADDED           5826 Cooksey Ln                                                              Schedule E/F, line      4.23
                Robinson, TX 76706
                                                                                             Schedule G
                                                                                            Joshua Rumsey and Jack N. Rumsey



        3.5     Darren Keith Reed                                                            Schedule D, line
                601 S Llano St                                                               Schedule E/F, line      4.19
ADDED           Whitney, TX 76692
                                                                                             Schedule G
                                                                                            Handprint Valley Ranch, LLC



        3.6     Darren Keith Reed                                                            Schedule D, line
ADDED           601 S Llano St                                                               Schedule E/F, line      4.37
                Whitney, TX 76692
                                                                                             Schedule G
                                                                                            Rodney Ford



        3.7     Darren Keith Reed                                                            Schedule D, line
ADDED           601 S Llano St                                                               Schedule E/F, line      4.7
                Whitney, TX 76692
                                                                                             Schedule G
                                                                                            Cheryl Wise



        3.8     Darren Keith Reed                                                            Schedule D, line
                601 S Llano St                                                               Schedule E/F, line      4.9
 ADDED          Whitney, TX 76692
                                                                                             Schedule G
                                                                                            David Wise



        3.9     Darren Keith Reed                                                            Schedule D, line
 ADDED          601 S Llano St                                                               Schedule E/F, line      4.46
                Whitney, TX 76692
                                                                                             Schedule G
                                                                                            Wise Family Living Trust



        3.10    Darren Keith Reed and Julie Reed                                             Schedule D, line       2.1
                601 S Llano St                                                               Schedule E/F, line
                Whitney, TX 76692
                                                                                             Schedule G
                                                                                            Farm Credit of Western Oklahoma




   Official Form 106H                                                   Schedule H: Your Codebtors                                 Page 2 of 3
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
           21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 26
                                                 of 38
    Debtor 1 Daryl Greg Smith                                                          Case number (if known)   21-60162-rbk


               Additional Page to List More Codebtors
                Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                            Check all schedules that apply:
       3.11     Darren Keith Reed and Julie Reed                                             Schedule D, line
ADDED           601 S Llano St                                                               Schedule E/F, line      4.17
                Whitney, TX 76692
                                                                                             Schedule G
                                                                                            GLB Exploration Inc.



       3.12     Darren Keith Reed and Julie Reed                                             Schedule D, line
                601 S Llano St                                                               Schedule E/F, line      4.23
ADDED
                Whitney, TX 76692
                                                                                             Schedule G
                                                                                            Joshua Rumsey and Jack N. Rumsey



       3.13     Karen Annette Smith                                                          Schedule D, line
ADDED           700 Nettleton Dr.                                                            Schedule E/F, line      4.17
                Southlake, TX 76092
                                                                                             Schedule G
                                                                                            GLB Exploration Inc.



       3.14     Karen Annette Smith                                                          Schedule D, line
 ADDED          700 Nettleton Dr.                                                            Schedule E/F, line      4.23
                Southlake, TX 76092
                                                                                             Schedule G
                                                                                            Joshua Rumsey and Jack N. Rumsey




   Official Form 106H                                                   Schedule H: Your Codebtors                                 Page 3 of 3
   Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
         21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 27
                                               of 38




                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      Daryl Greg Smith                                                                               Case No.    21-60162-rbk
                                                                                  Debtor(s)                Chapter     11




                                                      AMENDED
                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                        I declare under penalty of perjury that I have read the foregoing Schedules E/F and H, consisting
            of     23     page(s), and that they are true and correct to the best of my knowledge, information, and belief.




 Date August 25, 2021                                                 Signature   /s/ Gregory S. Milligan, Chapter 11 Trustee for
                                                                                  Daryl Greg Smith
                                                                                  Debtor

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 28
                                                of 38



 Fill in this information to identify your case:

 Debtor 1                Daryl Greg Smith
                         First Name                         Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF TEXAS

 Case number           21-60162-rbk
 (if known)
                                                                                                                                              Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

        Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                                Dates Debtor 2
                                                                lived there                                                                        lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

        No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
        Yes. Fill in the details.
                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 29
                                              of 38
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)   21-60162-rbk


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until stimulus payment                                            $1,400.00
 the date you filed for bankruptcy:

 For last calendar year:                           stimulus payment                               $1,800.00
 (January 1 to December 31, 2020 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
       No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      No.         Go to line 7.
                      Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.       Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 30
                                              of 38
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)   21-60162-rbk


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Karen Annette Smith v. Daryl Greg                        divorce                     325th District Court, Tarrant            Pending
       Smith, et al.                                            proceedings                 County, TX                                 On appeal
       325-584465-15                                                                        Family Law Center
                                                                                                                                     Concluded
                                                                                            200 E. Weatherford St.
                                                                                            5th Floor
                                                                                            Fort Worth, TX 76196-0233

       Daryl Smith v. Karen Smith                               appeal of divorce           Texas 2nd Court of Appeals               Pending
       02-20-00064-CV                                           proceedings                 Tim Curry Criminal Justice                 On appeal
                                                                                            Center
                                                                                                                                     Concluded
                                                                                            401 West Belknap, Suite
                                                                                            9000
                                                                                            Fort Worth, TX 76196

       Daryl Smith and Darren Keith Reed                        appeal of divorce           Texas Supreme Court                        Pending
       v. Karen Smith                                           proceedings                 Supreme Court Building                   On appeal
       20-0996                                                                              201 W. 14th Street, Room
                                                                                                                                     Concluded
                                                                                            104
                                                                                            Austin, TX 78701

       Daryl Smith and Darren Keith Reed                        appeal of divorce           Texas 2nd Court of Appeals                 Pending
       v. Karen Smith                                           proceedings                 Tim Curry Criminal Justice               On appeal
       02-20-00417-CV                                                                       Center
                                                                                                                                     Concluded
                                                                                            401 West Belknap, Suite
                                                                                            9000
                                                                                            Fort Worth, TX 76196

       Daryl Smith and Darren Keith Reed                        appeal of divorce           Texas 2nd Court of Appeals                 Pending
       v. Karen Smith                                           proceedings                 Tim Curry Criminal Justice               On appeal
       02-20-00418-CV                                                                       Center
                                                                                                                                     Concluded
                                                                                            401 West Belknap, Suite
                                                                                            9000
                                                                                            Fort Worth, TX 76196

       Andrew F. Stasio v. Daryl Greg                           attorney's fees             325th District Court, Tarrant              Pending
       Smith                                                    dispute                     County, TX                               On appeal
       325-653971-19                                                                        Family Law Center
                                                                                                                                     Concluded
       MODIFIED CAUSE NO.                                                                   200 E. Weatherford St.
                                                                                            5th Floor
                                                                                            Fort Worth, TX 76196-0233



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 31
                                                  of 38
     Debtor 1      Daryl Greg Smith                                                                            Case number (if known)   21-60162-rbk


           Case title                                               Nature of the case          Court or agency                         Status of the case
           Case number
           Dolcefino v. Daryl Smith                                                             County Court at Law,                       Pending
           20200909CV1                                                                          McLennan County                          On appeal
                                                                                                501 Washington Avenue
                                                                                                                                         Concluded
                                                                                                Room 210
                                                                                                Waco, TX 76701

           Lazy K. Cattle Company, LLC v.                           cattle grazing              Oklahoma County District                   Pending
           Canadian River Ranch, LLC, et al                         lease dispute               Court, Oklahoma                          On appeal
           CJ-2017-4210                                                                         Oklahoma County
                                                                                                                                         Concluded
                                                                                                Courthouse
                                                                                                320 Robert S. Kerr
                                                                                                Oklahoma City, OK 73102

           Canadian River Ranch, LLC, Daryl                         action to clear             McIntosh County District                   Pending
           Greg Smith, and Darren Keith Reed                        title                       Court, Oklahoma                          On appeal
           v. Stanley W. Wright and Karen A.                                                    McIntosh County
                                                                                                                                         Concluded
           Smith                                                                                Courthouse
           CV-2020-00083                                                                        110 N. First St.
                                                                                                Eufaula, OK 74432

           Karen Annette Smith v. Daryl Greg                        action to                   McIntosh County District                   Pending
           Smith                                                    domesticate                 Court, Oklahoma                          On appeal
           CV-2020-00084                                            judgment                    McIntosh County
                                                                                                                                         Concluded
                                                                                                Courthouse
                                                                                                110 N. First St.
                                                                                                Eufaula, OK 74432

           Karen A. Smith (Petitioner) and                          tax dispute                 United States Tax Court                    Pending
           Daryl G. Smith (Intervenor) v.                                                       400 2nd St NW                            On appeal
           Commissioner of Internal Revenue                                                     Washington, DC 20217
                                                                                                                                         Concluded
           (Respondent)
           18761-18

ADDED Mark Cochran v. Daryl Smith                                   attorney's fees             Tarrant County Court at                    Pending
           2020-006859-1                                            dispute                     Law No. 1                                On appeal
                                                                                                Tarrant County Old
                                                                                                                                         Concluded
                                                                                                Courthouse
                                                                                                100 W. Weatherford St.
                                                                                                Fort Worth, TX 76196


ADDED In re Daryl Greg Smith                                        Appeal of divorce           Texas 2nd Court of Appeals               Pending
           02-20-00053-cv                                           proceedings                 Tim Curry Criminal Justice               On appeal
                                                                                                Center                                     Concluded
                                                                                                401 West Belknap, Suite
                                                                                                9000
                                                                                                Fort Worth, TX 76196

ADDED In re Daryl Greg Smith                                        Appeal of divorce           Texas Supreme Court                      Pending
           20-0300                                                  proceedings                 Supreme Court Building                   On appeal
                                                                                                201 W. 14th Street, Room                   Concluded
                                                                                                104
                                                                                                Austin, TX 78701




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 32
                                                  of 38
     Debtor 1      Daryl Greg Smith                                                                            Case number (if known)   21-60162-rbk


           Case title                                               Nature of the case          Court or agency                         Status of the case
           Case number
ADDED Daryl G. Smith v. Bank of America,                            Appeal from state           Texas 10th Court of                      Pending
           N.A.                                                     court judgment              Appeals                                  On appeal
           10-19-00249-cv                                                                       McLennan County                            Concluded
                                                                                                Courthouse
                                                                                                501 Washington Ave.,
                                                                                                Room 415
                                                                                                Waco, TX 76701-1373

ADDED      Handprint Valley Ranch, LLC v.                           Civil                       McIntosh County District                   Pending
           Daryl Smith, Keith Reed and                                                          Court, Oklahoma                          On appeal
           Canadian River Ranch                                                                 McIntosh County
                                                                                                                                         Concluded
           CJ-2009-343                                                                          Courthouse
                                                                                                110 N. First Street
                                                                                                Eufaula, OK 74432

ADDED Joshua Rumsey v. Daryl G.                                     Quiet title                 McIntosh County District                   Pending
           Smith, Karen A. Smith, Darren                                                        Court, Oklahoma                          On appeal
           K. Reed, Julie A. Reed, and                                                          McIntosh County
                                                                                                                                         Concluded
           Canadian River Ranch LLC                                                             Courthouse
           CV-15-90                                                                             110 N. First Street
                                                                                                Eufaula, OK 74432

 ADDED Daryl Smith and Keith Reed v. Wise                           Adverse                     McIntosh County District                   Pending
           Family Living Trust, David Wise,                         possession                  Court, Oklahoma                          On appeal
           Cheryl Wise and Rodney Ford                                                          McIntosh County
                                                                                                                                         Concluded
           CV-2010-38                                                                           Courthouse
                                                                                                110 N. First Street
                                                                                                Eufaula, OK 74432

ADDED GLB Exploration v. Daryl G. Smith,                            Civil - surface             McIntosh County District                   Pending
           Karen A. Smith, Darren Keith Reed                        damages                     Court, Oklahoma                          On appeal
           and Julie Ann Reed                                                                   McIntosh County
                                                                                                                                         Concluded
           CJ-2001-00257                                                                        Courthouse
                                                                                                110 N. First Street
                                                                                                                                        This case may have
                                                                                                Eufaula, OK 74432
                                                                                                                                        concluded, but it is unclear
                                                                                                                                        from the court's docket, so
                                                                                                                                        it is being included in an
                                                                                                                                        abundance of caution.




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 33
                                              of 38
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)    21-60162-rbk


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

       No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                      Value of the
                                                                                                                                                           property
                                                                Explain what happened
       Karen Annette Smith                                      approximately 10,497.35 acres of real                         February 7,           $19,745,515.35
       700 Nettleton Dr.                                        property                                                      2020
       Southlake, TX 76092                                      in Township 10 North, Range 14 East of the
                                                                I.B.M., McIntosh County, Oklahoma

                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 80 acres on E. Highway 52,                      February 7,             $167,200.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 40 acres on W. N4060 Road,                      February 7,               $83,600.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 40 acres on E. 1140 Road,                       February 7,               $83,600.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 34
                                              of 38
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)    21-60162-rbk


       Creditor Name and Address                                Describe the Property                                         Date                     Value of the
                                                                                                                                                          property
                                                                Explain what happened
       Karen Annette Smith                                      approximately 913.325 acres in Bosque                         February 7,           $1,908,000.00
       700 Nettleton Dr.                                        County, Texas                                                 2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 1,092.12 acres in Bosque                        February 7,           $2,458,800.00
       700 Nettleton Dr.                                        County, Texas                                                 2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 147.214 acres in Bosque                         February 7,            $331,200.00
       700 Nettleton Dr.                                        County, Texas                                                 2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 120 acres of real property in                   February 7,              $50,160.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.

       Karen Annette Smith                                      approximately 159 acres of real property in                   February 7,            $332,310.00
       700 Nettleton Dr.                                        McIntosh County, Oklahoma                                     2020
       Southlake, TX 76092
                                                                Property potentially subject to receivership.

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 35
                                              of 38
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)    21-60162-rbk


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
       Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment               Amount of
       Address                                                       transferred                                              or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Munsch Hardt Kopf & Harr, P.C.                                Attorney fees and filing fees                            11/25/2020               $20,000.00
       500 N. Akard Street, Suite 3800
       Dallas, TX 75201
       tberghman@munsch.com
       Canadian River Ranch, LLC




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 36
                                              of 38
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)    21-60162-rbk


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
           No
       Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                    Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                    Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
        21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 37
                                              of 38
 Debtor 1      Daryl Greg Smith                                                                                 Case number (if known)   21-60162-rbk


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

       No
           Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                               Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Unknown                                                       McIntosh County                            various trailers from                         Unknown
                                                                     OK                                         recreational lease and other
                                                                                                                equipment related to cattle
                                                                                                                grazing are currently parked
                                                                                                                on McIntosh County land


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you            Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you            Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
       Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                      Status of the
       Case Number                                                   Name                                                                               case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
         21-60162-rbk Doc#173 Filed 08/25/21 Entered 08/25/21 09:43:28 Main Document Pg 38
                                               of 38
 Debtor 1      Daryl Greg Smith                                                                            Case number (if known)   21-60162-rbk



              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Canadian River Ranch, LLC                               land lease                                       EIN:         XX-XXXXXXX
        5912 Cooksey Ln
        Robinson, TX 76706                                      Lisa W. Hull, CPA, PC                            From-To      August 23, 2010 to present

        Caddoa Creek Ranch, LLC                                 land lease                                       EIN:         XX-XXXXXXX
        5912 Cooksey Ln
        Robinson, TX 76706                                      Lisa W. Hull, CPA, PC                            From-To      March 25, 2008 to present

        DD Farms, LLC                                           land lease                                       EIN:         XX-XXXXXXX
        5912 Cooksey Ln
        Robinson, TX 76706                                      Lisa W. Hull, CPA, PC                            From-To      November 23, 2009 to present

        Canadian River Ranch Partnership                        land lease                                       EIN:         XX-XXXXXXX
        5912 Cooksey Ln
        Robinson, TX 76706                                      Lisa W. Hull, CPA, PC                            From-To      December 15, 2000 to present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
       Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Gregory S. Milligan,
 Chapter 11 Trustee for
 Daryl Greg Smith                                                        Signature of Debtor 2
 Signature of Debtor 1

 Date      August 25, 2021                                               Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
